Citation Nr: 0920483	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
residuals of fracture of second, third, and fourth 
metatarsals of the left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to February 
1990. 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Regional Office (RO) that confirmed and continued the 10 
percent evaluation in effect for traumatic arthritis, 
residuals of fracture of second, third, and fourth 
metatarsals.

In an April 2008 VA Form 9, the Veteran requested a Board 
video conference hearing at a local Department of Veterans 
Affairs (VA) office before a member of the Board.  The 
hearing was scheduled for May 11, 2009, but the Veteran 
failed to attend.  Therefore, the Board considers the 
Veteran's hearing request to have been withdrawn.  


FINDINGS OF FACT

The Veteran's left foot disability is manifested by pain, 
with dorsiflexion limited to 0 degrees and plantar flexion 
limited to 20 degrees, with decreased range of motion with 
repetitive use.


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent, and 
not higher, for traumatic arthritis, residuals of fracture of 
second, third, and fourth metatarsals of the left foot have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In a July 2005 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate her claim 
for an increased rating, including evidence from medical 
providers, statements from others who could describe their 
observations of her disability level, and her own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by her disabilities.  The letter informed 
the Veteran of what information and evidence she must submit 
and what information and evidence will be obtained by VA.  A 
February 2008 letter and a September 2008 letter each further 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the nature and symptoms of her 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on her employment.  
These letters also provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  The February 2008 letter advised the 
Veteran of how the VA assigns an effective date and the type 
of evidence which impacts such.  The September 2008 letter 
provided the relevant rating criteria.  The case was 
thereafter readjudicated in November 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the report 
of a VA examination, private medical records, and statements 
submitted by the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting argument and medical evidence.  Thus, she has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The Veteran contends that she is entitled to an increased 
rating for traumatic arthritis, residuals of fracture of 
second, third, and fourth metatarsals of the left foot.  Such 
disability has been rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  She asserts that the 
symptoms of her left foot disability are more severe than 
currently rated.  

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation.  A 10 percent evaluation will be assigned with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals. Severe residuals 
of foot injuries warrant a 30 percent evaluation.  A 40 
percent evaluation requires that the residuals be so severe 
as to result in actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

Turning to the evidence, the Veteran was afforded a VA 
examination in July 2005.  The examiner stated that the 
Veteran complained of pain on a daily basis, 75 percent of 
the day.  She said she gets burning and throbbing on the 
plantar aspect of the foot and also on dorsal aspect of her 
foot, along the metatarsal joints.  She said that if she sits 
for more than an hour, she gets numbness and tingling in her 
foot.  She gets pain immediately upon walking.  She reported 
that she has occasional swelling and minimal stiffness.  She 
has difficulty sitting or walking at work.  She does see a 
podiatrist.  She takes medication three to four times a week.  
She said that her pain gets worse when it is cold and rainy.  
She reported that her pain is a 9/10 on those days and it is 
normally 6/10.  She does not wear any corrective shoe inserts 
or braces, nor does she use any assistive devices to walk.  

Upon physical examination, the examiner noted that the 
Veteran had no edema or swelling of the foot.  She had 
approximately 0 degrees of dorsiflexion and approximately 30 
degrees of plantar flexion at the ankle, with pain beginning 
at 0 degrees of dorsiflexion and approximately 20 degrees of 
plantar flexion.  She also had decreased range of motion with 
repetitive use and some point tenderness along the 
metacarpophalangeal joint.  There was no evidence of 
callosities, breakdown, or unusual shoe wear.  There were no 
skin or vascular changes.  The diagnosis was second, third, 
and fourth metatarsal fracture of the left foot.  X-rays of 
the left foot showed osteoarthritis of the first 
metatarsophalangeal.  

Treatment records from a private treatment facility indicate 
that in August 2004 the Veteran denied any recent trauma.  
She described her pain as nonradiating and deep in the joint 
and numbness that radiates into the deep foot starting at the 
toes distally.  The examiner noted pain upon palpitation of 
the left middle plantar fascia.  Muscle strength was weak on 
dorsiflexion, plantar flexion, inversion, eversion, and 
digital.  Range of motion was painful on dorsiflexion, 
plantar flexion, and digital.  The assessment was 
artralgia/pain in the joint, peripheral neuropathy, and 
painful toe, foot, leg, limb.  In December 2004 she reported 
pain at the base of the toes and that they were painful to 
touch.  She said the pain radiates up the outside of the leg.  
Upon examination, the examiner reported that her posture/gait 
was ambulating and her gait was antalgic.  In a January 2005 
examination, the assessment included possible nerve 
compression syndrome.  In March 2005, the Veteran said that 
the pain was worse when on her feet for an extended time.  
The examiner found pain upon palpitation of the left midfoot 
and ball, and pain upon dorsiflexion.  In April 2005 the 
Veteran said that the pain was as intense when 
nonweightbearing.  The examiner's assessment was that range 
of motion was painful upon dorsiflexion and plantar flexion 
and the examiner indicated that there was metatarsalgia and 
compartment syndrome.  

The Veteran was examined again in August 2005 at the same 
facility.  In a letter, a private podiatrist said that the 
Veteran reported that she had left foot joint pain that had 
intensified over the past eighteen months.  She stated that 
walking and prolonged standing aggravates the pain.  She has 
tried changing her shoes and nonsteroidal anti-inflammatory 
drugs for relief.  Upon physical examination, the podiatrist 
reported that the Veteran could not stand for an extended 
period of time.  The pulses and circulation to the left leg 
along with the neurologic examination were normal.  Muscle 
strength of toes two to four was indicated to be two on a 
scale out of five.  The range of motion of the digits was 
painful upon dorsiflexion and plantar flexion.  The 
impression was osteoarthritis of the left two to four 
metarsophalangeal joints, status post multiple left phalange 
fractures.  Later that month the Veteran reported that the 
pain had not subsided after receiving a steroid injection and 
that she had reduced her activity in an attempt to alleviate 
pain.  In October and December 2005, the Veteran scaled the 
pain as a ten.    

In support of her claim, the Veteran submitted an undated 
letter in which she described the severity of her left foot 
disability.  She asserted that it is an ongoing process but 
within the previous two years she had experienced aggravated 
pain and numbness in her left foot.  She also had a constant 
burning sensation and soreness on the front and base of her 
left foot.  She said she had tried all recommendations 
suggested by the podiatrist and tried changing shoes to 
alleviate the pain, however the pain continued to bother her 
daily and had intensified.  In the March 2006 notice of 
disagreement, the Veteran said that although she does not 
wear unusual footwear, she wears shoes that are laced or 
buckled so that she may relieve the pressure when needed.  
She also asserted that a symptom, such as pain, is subjective 
evidence of a disease, and subjective means that it can be 
evaluated or measured only by the patient.  She said that she 
continued to have chronic pain in her left foot and continued 
to experience pain and burning sensation and swelling in the 
foot.  It is her opinion that a higher percentage is 
warranted due to moderately severe symptoms and the longevity 
of her suffering and because she will continue to suffer.

In April 2008, the Veteran said that the nature of her 
employment has changed and she is required to stand for six 
hours per day, six days a week.  The impact of standing on a 
concrete surface has intensified the pressure of her foot.

Upon review of the record, the Board finds that the evidence 
supports a finding that the Veteran's symptomatology more 
nearly approximates a rating of 20 percent.  38 C.F.R. § 4.7.  
During the July 2005 VA examination, the examiner reported 
that the Veteran had approximately 0 degrees of dorsiflexion 
and approximately 30 degrees of plantar flexion at the ankle.  
She had pain at 0 degrees of dorsiflexion and approximately 
20 degrees of plantar flexion.  The Board notes that normal 
ankle dorsiflexion is to 20 degrees and normal plantar 
flexion is to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  
There was also some point tenderness along the 
metacarpophalangeal joint.  In August 2005, the Veteran's 
private podiatrist reported that she could not stand for an 
extended period of time.  Muscle strength of toes two to four 
was rated as a two out of five.  Range of motion of the 
digits was painful upon dorsiflexion and plantar flexion.  
The Veteran reported that the pain had not subsided after 
receiving a steroid injection and in October and December 
2005, she scaled the pain as a ten out of ten.  The Veteran 
claims that her left foot pain has intensified.  She says 
that she has numbness, a constant burning sensation, and 
soreness.  The Veteran has taken pain medications.  She has 
been unable to alleviate the pain by taking the 
recommendations of her podiatrist.  The Board finds that this 
evidence reflects moderately severe impairment of the left 
foot.  

The Board further finds, however, that the preponderance of 
the medical evidence of record does not support an evaluation 
in excess of 20 percent.  The Veteran's symptoms do not 
constitute severe impairment of the left foot.  She does not 
wear any corrective shoe inserts or braces, and she does not 
use any assistive devices to walk.  There is no edema or 
swelling of the foot.  There was no evidence of callosities, 
breakdown, or unusual shoe wear, nor were there skin or 
vascular changes.  Additionally, the Veteran stated that her 
employment has changed and she is required to stand for six 
hours per day, six days per week.  The Board finds it 
unlikely that an individual with a severe foot impairment 
would subject oneself to or be capable of enduring such an 
activity.  As such, the assignment of an increased evaluation 
of 30 percent or higher is not warranted at any point during 
the course of the appeal. 

In evaluating the Veteran's claims, the Board has also 
considered other potentially applicable diagnostic codes.  
However, there is no indication from the pertinent medical 
evidence of record that the symptomatology of her service 
connected left foot disability would support a higher 
evaluation under any other diagnostic code.  Rather, the 
totality of her symptomatology is adequately addressed by a 
finding of moderately severe foot disability under Diagnostic 
Code 5254. 

The Board acknowledges that the Veteran asserts that the VA 
examination was inadequate because she was not examined by a 
podiatrist and because she claims that no instruments were 
utilized during the examination.  However, the examiner made 
detailed clinical findings, which were sufficient to support 
the favorable determination made herein.  Therefore, the 
Board finds that the examination was adequate for rating 
purposes. 

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to an increased rating of 20 percent for 
traumatic arthritis, residuals of fracture of second, third, 
and fourth metatarsals of the left foot is granted, subject 
to the governing law and regulations pertaining to the 
payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


